Title: To John Adams from Thomas Brand Hollis, 26 August 1794
From: Hollis, Thomas Brand
To: Adams, John



Dear Sir
The Hide Aug 26. 1794

I am desired by Mr J Cartwright, whom I beleive you know by his writings, a firm honest & inflexible man in the cause of Freedom & a sincere friend to the true interests of America, by him I am requested to introduce two young men to some persons in America it occurred to me that your disposition & situation in life might be of service to them, Mark & Robert Denison. Their Father “Mr Denison is concerned in a large cotton manufactury at Nottingham: a large cotton mill of his has been infamously attempted to have been destroyed this event & I beleive the general complexion of things in this country have determin’d Mr Denison to remove his whole family to America whither his two eldest sons Mark & Robert are now about to embark on board a ship from London: They proceed to Philadelphia & thence in the spring to Baltimore New york & Boston in order to look out for an eligible situation for their future establishment.”
major Cartwright assures me it is a family among whom he knows not an individual but is worthy of esteem & affection they are persons of considerable property & the circumstance of their fleeing from this country to take refuge in America is a practical comment on the two governments which he saies places them in a just light.”
“Mr Denison carries on the hosiery trade at Nottingham to a large extent as manufacturer & merchant & his two eldest sons have been with him ever since they completed their education.  they are a very valuable & virtuous family amongst whom as much affection & concord is to be observed as perhaps in any family in this Island. The mother is a most amiable & sensible woman but suffers extremely from ill health.” you will observe the account of this deserving family is from Mr Cartwright & he is to be depended on therefore from their worth I wish your protection & encouragement which I shall esteem a favor & obligation. I need not remind you that America is the only Asylum but it is to be hoped it will not long stand alone profit therefore of the times. I cannot write more at present being streigthend as this must be sent directly away.
hoping you are well in health & that my amiable friend mrs Adams has recover’d hers
I remain Dear Sir / with great regard / yours very Sincerely
T Brand HollisRobertspierre is taken of & the Nation is Quiet & active.